PER CURIAM:
We have examined with care everything submitted to us by the parties to this appeal, including the reply brief which, on October 29, 1970, we granted appellants leave to file, and we find no legal basis upon which to disturb the decision below. There was a complete failure on the part of the taxpayers to substantiate the alleged deductions. This record discloses no charge of fraud against the taxpayers nor any proof of fraud. We affirm on the findings and opinion of Judge Sterrett below. 28 T.C.M. 717 (1969). No costs.